Title: From George Washington to Patrick Henry, 10 September 1785
From: Washington, George
To: Henry, Patrick

 

Dear Sir,
Mt Vernon 10th Septr 1785.

The enclosed was put into my hands yesterday; & I take the liberty of forwarding it by the post to day, hoping, if no person is appointed in the place of Mr Massey, that your Excellency for the reason assigned by the Maryland Commrs, & on account of the advanced season, will cause it to be done as soon as convenient. With very great esteem & respect I have the honor to be &c.

G: Washington

